DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Objections
Claim 35 objected to because of the following informalities:  
Claim 35 recites the “the outlet” in line 19. This is understood to mean the first outlet, which is the only outlet defined in the prior lines of the claim. For consistency, “the outlet” in line 19 should read “the first outlet”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the liquid media" in line 15.  There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim provide antecedent basis for a fluid media rather than a liquid media.
Claim 36 recites “the inlet and outlet” (line 6). There is insufficient antecedent basis for this limitation in the claim. The prior lines of this claim, and parent claim 35, define both first inlets and outlets and second inlets and outlets. For the purpose of examination on the merits, the Examiner is interpreting “the inlet and outlet” as referring to the first inlet and the first outlet. 
Dependent claims are rejected for the same reason as the base claims upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 35-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumaran et al. (US Patent Application Publication 20180298343) in view of Karnieli (US Patent Application Publication 20190211294) (already of record) and Humes et al. (US Patent Application Publication 20150129497) (already of record).
Regarding claim 35, Sivakumaran et al. discloses a system (para. 52) (Fig. 5, sheet 4 of 9) comprising:
a bioreactor (para. 52, 65) (Figs. 2-4, sheets 2-3 of 9) comprising a first inlet (port 207, reads on an inlet as it provides access for feeding the interior of the bioreactor) and a first outlet (port 206, reads on an outlet as it provides access into the interior of the bioreactor) (para. 67), and a fluid media provided within the bioreactor (para. 66);
a device comprising a channel (see channel formed by inlet 202, hollow space 208, and outlet 204) operably to deliver fluid to an interior of the device (para. 65-66) (Fig. 2), a lumen (410) at least partially encapsulating the channel (para. 39-40, 76) (Fig. 4), and a vascularization membrane (422) at least partially encapsulating the lumen (para. 51), wherein the device reads on an encapsulation device as cells are other materials are encapsulated therein (para. 39-40, 51, 76);
wherein the channel extends through the bioreactor and the encapsulation device (Figs. 2, 5), and wherein the channel is operable to deliver gas to the interior of the encapsulation device (para. 84);
a gas exchanger (550) operable to provide oxygen to the fluid media within the bioreactor (para. 90, 272), the gas exchanger provided between the first outlet and the first inlet of the bioreactor (e.g., in operation fluid could be conveyed from bioreactor port 507, equivalent to an inlet as discussed above, to the gas exchanger 550, and thereafter through bioreactor port 506, equivalent to an outlet as previously discussed, see Fig. 5); and

As to the limitation of the system being for measuring an oxygen consumption rate of cells, it has been held that statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). The claim limitation is a preamble recitation that does not yield a structural difference between the claimed system and the prior art system. Moreover, the system disclosed by Sivakumaran et al. could be used for measuring an oxygen consumption rate of cells, as a user could compare oxygen levels upstream of a location (e.g. the bioreactor) wherein cells reside to oxygen levels downstream of the location.
 As to the limitation of wherein the channel does not deliver gas to the liquid media of the bioreactor, the Examiner is interpreting this limitation as a recitation of intended use of the claimed system. The channel disclosed by Sivakumaran et al. can transport liquids such as whole blood into the bioreactor, and would therefore be fully capable of not delivering gas to the liquid media of the bioreactor during operation (e.g., the channel could be operated to transport a liquid free of gas into the bioreactor). Therefore, the system disclosed by Sivakumaran et al. meets the limitation.
Sivakumaran et al. is silent as to the system comprising a first oxygen sensor provided proximal to the first inlet and a second oxygen sensor provided proximal to the first outlet, wherein the first oxygen sensor and the second oxygen sensor are operable to detect oxygen levels of the fluid media and 
As to the claimed oxygen sensors, Sivakumaran et al. discloses that “sensors of any type can be installed in multiple locations in the system” (para. 105). Sivakumaran et al. further discloses that medium delivered into the bioreactor is oxygenated for the purpose of nourishing human cells grown therein (para. 45-46, 84, 90).
Furthermore, Karnieli discloses a bioreactor for conducting a culture of human cells therein (para. 112-114) comprising an inlet and an outlet (para. 189-198) (Fig. 1, sheet 1 of 21), and further comprising an oxygen sensor placed on the inlet and an oxygen sensor placed on the outlet for monitoring oxygen conditions of the culture (para. 245).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system disclosed by Sivakumaran et al. to comprise a first oxygen sensor disposed proximal to the first inlet and a second oxygen sensor disposed proximal to the first outlet, as Karnieli discloses that it was known in the art to provide oxygen sensors for a bioreactor in such a manner, and the skilled artisan would have been motivated to do so to monitor oxygen conditions of the culture therein to ensure that cells are properly nourished throughout the bioreactor. It is noted that such first and second sensors would necessarily be operable to detect oxygen levels of the fluid media and an oxygen consumption rate of cells based on a difference in oxygen measurements between the first and second sensors, as the cells reside within the bioreactor between the inlet and the outlet and the first and second sensors would necessarily be capable of being used by an operator make such determinations.

	It would have been obvious to one of ordinary skill in the art to modify the gas exchanger disclosed by Sivakumaran et al. with a combined heat and gas exchanger operable to provide thermal energy to the fluid media, as Humes et al. discloses it was known in the art to combine such functionalities into an integral device, and the skilled artisan would have been motivated to use a single device to control temperature and oxygen delivery to cells within the encapsulation device to ensure that the cell culture proceeds as desired. 
Regarding claim 36, Sivakumaran et al. discloses wherein the bioreactor comprises a second inlet (202) and a second outlet (204) for the channel (para. 66) (Fig. 2), wherein the second inlet (202) and the second outlet (204) are spaced apart from the first inlet (207) and the first outlet (206) (Fig. 2).
	Regarding claim 37, Sivakumaran et al. discloses wherein the bioreactor comprises a reservoir housing the liquid media (walls 200 of the bioreactor form an enclosed housing for the liquid media) (para. 65-66).
	Regarding claim 39, Sivakumaran et al. discloses wherein a closed loop is provided between the first outlet and the first inlet (see loop extending between port 504 and 502, Fig. 5) (para. 90-91).
	Regarding claim 40, Sivakumaran et al. discloses wherein the bioreactor comprises an incubator operable to adjust and control at least one of a temperature and an oxygen concentration of a fluid (para. 272-273). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sivakumaran et al. (US Patent Application Publication 20180298343) in view of Karnieli (US Patent Application Publication 20190211294) (already of record) and Humes et al. (US Patent Application Publication 20150129497) .
Regarding claim 38, Sivakumaran et al. discloses wherein the first outlet provides access to the contents of the bioreactor (para. 67).
Sivakumaran et al. is silent as to the system further comprising a sample removal outlet downstream of the first outlet.
Griffin et al. discloses that in the context of bioreactors “it is often desirable to monitor the cell culture process” (para. 3). Griffin et al. further discloses that it was known in the art to provide a sampling outlet (330) downstream of an outlet of a bioreactor (304) to allow a sample of fluid from the bioreactor to be removed for monitoring (para. 74-83).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system disclosed by Sivakumaran et al. to comprise a sample removal outlet downstream of the first outlet of the bioreactor, as taught by Griffin et al., in order to allow a cell culture sample to be removed for monitoring to ensure that the culture process is proceeding as desired. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799